            Case 1:20-ml-00969-RBC Document 1 Filed 07/20/20 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


__________________________________________
                                          )
IN RE APPLICATION OF USA PURSUANT         )                  ML No: 20-969
TO 18 U.S.C. § 3512 FOR ORDER FOR         )
COMMISSIONER’S APPOINTMENT FOR            )
TAX FRAUD INVESTIGATION                   )
__________________________________________)

Reference:      DOJ Ref. # CRM-182-73708


              APPLICATION OF THE UNITED STATES FOR AN ORDER
       FOR A COMMISSIONER’S APPOINTMENT PURSUANT TO 18 U.S.C. § 3512

       The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. § 3512,

appointing the undersigned attorney, Margarita I. Pendarvis, Trial Attorney, Office of

International Affairs, Criminal Division, U.S. Department of Justice (or a substitute or successor

subsequently designated by the Office of International Affairs), as a commissioner to collect

evidence and to take such other action as is necessary to execute this and any subsequent,

supplemental requests for assistance with the above-captioned criminal matter from the Republic

of Hungary (Hungary). In support of this application, the United States asserts:

                                      RELEVANT FACTS

       1.       The Central Authority of Hungary, the Office of the Prosecutor General,

submitted a request for assistance (the Request) to the United States, pursuant to the Treaty

between the Government of the United States of America and the Government of the Republic of

Hungary on Mutual Legal Assistance in Criminal Matters as supplemented by the 2005 Protocol

to the Treaty Between the Government of the United States of America and the Government of
             Case 1:20-ml-00969-RBC Document 1 Filed 07/20/20 Page 2 of 11




the United States of America and the Government of the Republic of Hungary on Mutual Legal

Assistance in Criminal Matters, Hung.-U.S., Dec. 1, 1994, S. TREATY DOC. NO. 104-20 (the

Treaty).

        2.        As stated in the Request, the Central Trans-Danubian Crime Directorate of the

National Tax and Customs Administration, in Hungary, is investigating Zsolt Kurányi (Kurányi)

for tax fraud and money laundering, which occurred between in or about January 2015 and July

2019, in violation of the criminal law of Hungary, specifically, Sections 345, 396, and 399 of the

Criminal Code of Hungary. Under the Treaty, the United States is obligated to assist in response

to the Request.

        3.        According to Hungarian authorities, Kurányi operated a multi-level company

network of approximately 40 companies with the purpose of issuing fictitious invoices to

legitimate companies with registered offices in Hungary. The legitimate companies to which

certain fictitious invoices were sent either did not employ anyone suitable for the type of work

listed on those invoices, i.e., IT-related services, or already had their own employees to perform

the services listed in the invoices. The companies that Kurányi controlled did not have

employees or funds and did not conduct any actual business. They were created for the sole

purpose of shifting tax liabilities and specifically, to establish the right to value-added tax

(VAT) 1 deduction by issuing the fictitious invoices. The managing directors were Kurányi’s

associates. After their issuance, the fictitious invoices were paid via wire transfers, and the funds

were eventually deposited in a bank account that belonged to Kurányi. Funds were then

withdrawn by friends and relatives of Kurányi, who brought the money to Kurányi’s apartment,



1
 A value-added tax (VAT) is a consumption tax placed on a product whenever value is added at each stage
of the supply chain, from production to the point of sale. The amount of VAT that the user pays is on the
cost of the product, less any of the costs of materials used in the product that have already been taxed.
                                                   2
             Case 1:20-ml-00969-RBC Document 1 Filed 07/20/20 Page 3 of 11




or another place of his choosing. Kurányi had no legal source of income, and had funded his

lifestyle, travels, and luxury vehicles with the revenue originating from the criminal offenses

perpetrated by him. Kurányi concealed the origin of the money obtained from the fraudulent

scheme by financing the operation of various real estate properties in Hungary and elsewhere.

        4.       On May 07, 2019, Kurányi established the company “Kratos LLC” in California.

Kurányi established this company with the purpose of purchasing a piece of property in the

Hollywood Hills neighborhood of Los Angeles, in order to conceal the criminal origin of his

assets. On July 01, 2019, Kurányi bought the property for USD 420,000 on behalf of Kratos,

LLC. On October 15, 2019, Kurányi was arrested in the United States pursuant to a Hungarian

provisional arrest request. According to Hungarian authorities, bank card number XXXX9535,

issued by JP Morgan Chase Bank, N.A., for Kratos, LLC, was seized from Kurányi at the time of

his arrest.

        5.       To further the investigation, Hungarian authorities have asked U.S. authorities to

provide: (1) records pertaining to bank card number XXXX9535 issued by JP Morgan Chase

Bank, N.A.; (2) business records pertaining to Kratos LLC, located in the United States.

                                          LEGAL BACKGROUND

        6.       A treaty2 constitutes the law of the land. U.S. Const. art. VI, cl. 2. The

provisions of a treaty have equal footing with acts of Congress and are binding on the courts.

See Asakura v. City of Seattle, 265 U.S. 332, 341 (1924); United States v. The Peggy, 5 U.S. 103

(1801); United States v. Emuegbunam, 268 F.3d 377, 389 (6th Cir. 2001). The provisions of a

treaty should be construed liberally “to give effect to the purpose which animates it.” United

States v. Stuart, 489 U.S. 353 (386) (1989) (internal quotations marks omitted). To the extent


2
 The term “Treaty” used herein encompasses bilateral treaties, multilateral conventions, instruments, and
protocols.
                                                   3
            Case 1:20-ml-00969-RBC Document 1 Filed 07/20/20 Page 4 of 11




that the provisions of a treaty are inconsistent with a preexisting statutory provision, the treaty

supersedes the statute. Zschernig v. Miller, 389 U.S. 429, 440-41 (1968).

       7.       The United States and Hungary entered into the Treaty to promote more effective

judicial cooperation and assistance between the parties in criminal matters. See Treaty pmbl.

The Treaty obligates each party, upon request, to provide assistance to the other in criminal

investigations, prosecutions, and related proceedings, including assistance in serving documents,

obtaining testimony, statements, and records, and executing searches and seizures. Article 1. In

addition, the Treaty, like 18 U.S.C. § 3512, authorizes federal courts to use compulsory measures

to further the execution of such requests. Article 5 (“The judicial authorities of the Requested

State shall have authority to issue subpoenas, search warrants, or other orders necessary to

execute the request”).

       8.       When executing a treaty or non-treaty request for assistance from a foreign

authority, an attorney for the government may file an application to obtain any requisite court

orders under 18 U.S.C. § 3512. This section authorizes a federal court to issue such orders and

provides in pertinent part:

       Upon application, duly authorized by an appropriate official of the Department of
       Justice, of an Attorney for the Government, a Federal judge may issue such orders
       as may be necessary to execute a request from a foreign authority for assistance in
       the investigation or prosecution of criminal offenses, or in proceedings related to
       the prosecution of criminal offenses, including proceedings regarding forfeiture,
       sentencing, and restitution.

                         *                     *                       *

       [A]n application for execution of a request from a foreign authority under this
       section may be filed . . . in the District of Columbia.

                         *                     *                       *

       The term “foreign authority” means a foreign judicial authority, a foreign
       authority responsible for the investigation or prosecution of criminal offenses or

                                                   4
             Case 1:20-ml-00969-RBC Document 1 Filed 07/20/20 Page 5 of 11




        for proceedings related to the prosecution of criminal offenses, or an authority
        designated as a competent authority or central authority for the purpose of making
        requests for assistance pursuant to an agreement or treaty with the United States
        regarding assistance in criminal matters.

18 U.S.C. § 3512(a)(1), (c)(3), (h)(2).

        9.       Congress enacted this section to make it “easier for the United States to respond

to [foreign] requests by allowing them to be centralized and by putting the process for handling

them within a clear statutory scheme.” 155 Cong. Rec. 6,810 (2009) (statement of Sen.

Whitehouse); Foreign Evidence Request Efficiency Act of 2009, Pub. L. No. 111-79, 123 Stat.

2086. 3 This section provides clear authority for the federal courts, upon application duly

authorized by an appropriate official of the Department of Justice, to issue orders that are

necessary to execute a foreign request.

        10.      An application is duly authorized by an appropriate official of the Department of

Justice when the Office of International Affairs 4 has reviewed and authorized the request, and

executes the request itself or delegates execution to another attorney for the government. 5 Upon


3
  Prior to the enactment of 18 U.S.C. § 3512, the United States routinely utilized the procedures
authorized by 28 U.S.C. § 1782 (the “commissioner” process) to execute requests from foreign
authorities. See In re Request from the United Kingdom, 685 F.3d 1, 11 (1st Cir. 2012) (18 U.S.C. §
3512 provides a more streamlined process than 28 U.S.C. § 1782, the statute under which foreign requests
were executed prior to enactment of section 3512); see also Intel Corp. v. Advanced Micro Devices, Inc.,
542 U.S. 241, 247-49 (2004) (describing history of Section 1782). When enacting Section 3512,
Congress anticipated that improved U.S. handling of foreign requests would ensure reciprocity in
response to U.S. requests for assistance in its criminal investigations. See, e.g., 155 Cong. Rec. 10,093
(2009) (statement of Rep. Schiff).

4
 The Attorney General, through regulations and Department of Justice directives, delegated to the Office
of International Affairs the authority to serve as the “Central Authority” under treaties and executive
agreements between the United States and other countries pertaining to mutual assistance in criminal
matters. See 28 C.F.R. 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and 81C (2018).

5
 “Section 3512 can be invoked only when authorized by OIA. . . . Such authorization occurs when an
attorney for the government, or his or her office, receives the referral of the request for execution from
OIA.” Memorandum from the Deputy Attorney General to Department of Justice Components (May 16,
2011) (on file with the Office of International Affairs).


                                                    5
          Case 1:20-ml-00969-RBC Document 1 Filed 07/20/20 Page 6 of 11




such a duly authorized application, Section 3512 authorizes a federal judge 6 to issue “such orders

as may be necessary to execute [the] request,” including: (1) search warrants under Fed. R.

Crim. P. 41; (2) orders for electronic records under 18 U.S.C. § 2703; (3) orders for pen registers

or trap and trace devices under 18 U.S.C. § 3123; and (4) orders appointing a person to direct the

taking of testimony or statements and/or the production of documents or other things. See 18

U.S.C. § 3512(a)(1)--(b)(1). In addition, a federal judge may order any necessary procedures to

facilitate the execution of the request, including any procedures requested by the foreign

authority to facilitate its use of the evidence. 18 U.S.C. § 3512(a)(1).

       11.     Section 3512 also authorizes any person appointed to direct the taking of

testimony or statements and/or the production of documents. The appointed person has authority

to: (1) issue an order requiring a person to appear and/or produce documents or other things; (2)

administer any necessary oaths; and (3) take testimony or statements and receive documents or

other things. 18 U.S.C. § 3512(b)(2). In ordering a person to appear and/or produce documents

or other things, the person appointed, commonly referred to as the “commissioner,” typically

uses a subpoena entitled “Commissioner’s Subpoena.” Any such subpoena may be served or

executed anywhere in the United States. 18 U.S.C. § 3512(f). A sample “Commissioner’s

Subpoena” is included as Attachment A.

                                      REQUEST FOR ORDER

       12.     The Office of International Affairs has reviewed and authorized the Request, and

is executing the Request itself. Consequently, this application for an Order appointing the

undersigned attorney as a commissioner to collect evidence and to take such other action as is

necessary to execute the Request has been “duly authorized” within the meaning of Section


6
 The term “federal judge” includes a magistrate judge. See 18 U.S.C. § 3512(h)(1); Fed. R. Crim. P.
1(b)(3)(B) (including a magistrate judge in the definition of federal judge).
                                                   6
         Case 1:20-ml-00969-RBC Document 1 Filed 07/20/20 Page 7 of 11




3512. In addition, the Request was submitted by an appropriate “foreign authority,” the Office

of the Prosecutor General in Hungary and seeks assistance in the investigation of tax fraud and

money laundering-criminal offense(s) in Hungary. The requested Order is necessary to execute

the Request, and the assistance requested, i.e., the production of bank and business records falls

squarely within that contemplated by Section 3512 and the Treaty. Finally, this application was

properly filed in the District of Columbia.

       13.     This application is being made ex parte, consistent with U.S. practice in its

domestic criminal matters.

       14.     When executing a foreign request for assistance in a criminal matter, both

Section 3512 and the Treaty authorize the use of compulsory process comparable to that used in

domestic criminal investigations and/or prosecutions. Because subpoenas utilized in U.S.

criminal proceedings (i.e., grand jury and criminal trial subpoenas) are issued without notice to

any person other than the recipient (i.e., no notice to targets or defendants), orders and

commissioner subpoenas issued in execution of a foreign request pursuant to Section 3512

likewise should require no notice other than to the recipients. This is true even if the Requesting

State, as here, seeks financial records, because the Right to Financial Privacy Act, 12 U.S.C. §§

3401 et seq., including its notice provisions, does not apply to the execution of foreign requests

for legal assistance. Young v. U.S. Dept. of Justice, 882 F.2d 633, 639 (2d Cir. 1989), cert.

denied, 493 U.S. 1072 (1990); In re Letters of Request from the Supreme Court of Hong Kong,

821 F. Supp. 204, 211 (S.D.N.Y. 1993); In re Letter of Request for Judicial Assistance from the

Tribunal Civil de Port-Au-Prince, Republic of Haiti, 669 F. Supp. 403, 407 (S.D. Fla. 1987).

Accordingly, this Court should authorize a commissioner to collect the evidence requested

without notice to any person(s) or entity(ies) other than the recipient(s) of any given



                                                  7
         Case 1:20-ml-00969-RBC Document 1 Filed 07/20/20 Page 8 of 11




commissioner subpoena.

       15.     Therefore, the United States respectfully requests that this Court issue the

attached Order, pursuant to 18 U.S.C. § 3512, appointing the undersigned attorney, Margarita I.

Pendarvis, Trial Attorney, Office of International Affairs (or a substitute or successor

subsequently designated by the Office of International Affairs) as a commissioner, authorizing

the undersigned to take the actions necessary, including the issuance of commissioner’s

subpoenas, as needed, to collect the evidence necessary to execute any pending request for

assistance and any subsequent, supplemental requests in connection with the same matter, in a

manner consistent with the intended use of the evidence.

                                              Respectfully submitted,

                                              VAUGHN A. ARY
                                              DIRECTOR
                                              OFFICE OF INTERNATIONAL AFFAIRS
                                              OK Bar Number 12199




                                      By:     ____________________________
                                              Margarita I. Pendarvis
                                              Trial Attorney
                                              D.C. Bar Number 888283921
                                              Office of International Affairs
                                              Criminal Division, Department of Justice
                                              1301 New York Avenue, N.W.
                                              Washington, D.C. 20530
                                              (202) 307-0646
                                              Margarita.Pendarvis@usdoj.gov




                                                 8
Case 1:20-ml-00969-RBC Document 1 Filed 07/20/20 Page 9 of 11




                      ATTACHMENT A
         Case 1:20-ml-00969-RBC Document 1 Filed 07/20/20 Page 10 of 11




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                          )
IN RE APPLICATION OF USA PURSUANT         )
TO 18 U.S.C. § 3512 FOR ORDER FOR         )
COMMISSIONER’S APPOINTMENT FOR            )
[Insert Nature of Case/Investigation]     )
                                          )
__________________________________________)

Reference:     [Insert DOJ#]
(Please repeat when responding.)

                                COMMISSIONER’S SUBPOENA

TO: [Insert Name of Entity]

       I, Commissioner [Insert Attorney Name], Trial Attorney, Office of International Affairs,

Criminal Division, U.S. Department of Justice, acting pursuant to 18 U.S.C. § 3512, and this

Court’s Order signed on [Insert Date], for the purpose of rendering assistance to [Insert

Country], command that you provide the following documents regarding (an) alleged

violation(s) of the laws of [Insert Country]; specifically, [Insert Name of Offense(s), in violation

of Section [Insert Number] of the [Insert Country Adjective] [Criminal][Penal] Code.

       Provide records to International Affairs Specialist [Insert Name] by emailing them to

[Insert Email Address] or by mailing via FedEx either a paper copy of the records or any

commonly used digital storage device loaded with the files to the following mailing address by

__________, 20__:

[Insert IAS Name, Mailing Address, Email Address, and Telephone Number]



       For failure to provide records you may be deemed guilty of contempt and liable to

penalties under the law.
       Case 1:20-ml-00969-RBC Document 1 Filed 07/20/20 Page 11 of 11




Date: _____________                     ________________________________
                                        COMMISSIONER
                                        [Insert Name]
                                        Trial Attorney
                                        Office of International Affairs
                                        Criminal Division, Department of Justice
                                        1301 New York Avenue, N.W.
                                        Washington, D.C. 20530
                                        (202) [Insert Number]
                                        [Insert Email Address]




                                        2
